Citation Nr: 1625421	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-33 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  The Veteran died in November 1993.  The Appellant is claiming as the Veteran's surviving spouse. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Subsequently, in a September 2015 rating decision, the RO granted service connection for the cause of the Veteran's death and assigned an effective date of July 28, 2007.  In December 2015, the Appellant filed a notice of disagreement with the effective date assigned in the September 2015 rating decision.  The VA RO in Philadelphia, Pennsylvania, issued a statement of the case in May 2016.  The issue of entitlement to an earlier effective date has not been appealed to the Board.  Therefore, the Board does not have jurisdiction over this issue.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

In a September 2015 rating decision, the RO granted service connection for the cause of the Veteran's death, resulting in a full grant of the benefit sought on appeal.      




CONCLUSION OF LAW

The claim of entitlement to service connection for the cause of the Veteran's death is moot and is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In a September 2015 rating decision, the RO granted service connection for the cause of the Veteran's death and assigned an effective date of July 28, 2007.  In December 2015, the Appellant filed a notice of disagreement with the effective date assigned in the September 2015 rating decision.  The VA RO in Philadelphia, Pennsylvania, issued a statement of the case in May 2016.  The issue of entitlement to an earlier effective date has not been appealed to the Board.  Therefore, the Board does not have jurisdiction over effective date issue.  However, the grant of service connection for the cause of the Veteran's death resulted in a full grant of the benefit sought on appeal.  As such, the issue is no longer in appellate status, and there is no case or controversy presently before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, the appeal seeking entitlement to service connection for the cause of the Veteran's death is dismissed.

The Board observes that the appellant appeared for a hearing before the undersigned on June 16, 2016 for the issue of service connection for the cause of the Veteran's death.  Unfortunately, the Veterans Appeals Control and Locator System (VACOLS) had not been properly updated to reflect that this benefit had been granted.  At that hearing, the appellant's representative requested an expedited issuance of a statement of the case on the issue of entitlement to an earlier effective date of award for service connection for the cause of the Veteran's death.  The Board observes that a statement of the case has been issued, and is located in Virtual VA and not the Veterans' Benefits Management System.


ORDER

The issue of entitlement to service connection for the cause of the Veteran's death is dismissed. 



____________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


